EXHIBIT 12.8 Page 1 PENNSYLVANIA ELECTRIC COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 20,237 $ 36,030 $ 27,553 $ 84,182 $ 92,938 Interest and other charges, before reduction for amounts capitalized and deferred 37,660 40,022 39,900 45,278 54,840 Provision for income taxes 24,836 30,001 16,613 56,539 64,015 Interest element of rentals charged to income (a) 3,076 3,016 3,225 3,247 3,214 Earnings as defined $ 85,809 $ 109,069 $ 87,291 $ 189,246 $ 215,007 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 33,883 $ 40,022 $ 39,900 $ 45,278 $ 54,840 Subsidiary's preferred stock dividend requirements 3,777 - Interest element of rentals charged to income (a) 3,076 3,016 3,225 3,247 3,214 Fixed charges as defined $ 40,736 $ 43,038 $ 43,125 $ 48,525 $ 58,054 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.11 2.53 2.02 3.90 3.70 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12.8 Page 2 PENNSYLVANIA ELECTRIC COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 20,237 $ 36,030 $ 27,553 $ 84,182 $ 92,938 Interest and other charges, before reduction for amounts capitalized and deferred 37,660 40,022 39,900 45,278 54,840 Provision for income taxes 24,836 30,001 16,613 56,539 64,015 Interest element of rentals charged to income (a) 3,076 3,016 3,225 3,247 3,214 Earnings as defined $ 85,809 $ 109,069 $ 87,291 $ 189,246 $ 215,007 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 33,883 $ 40,022 $ 39,900 $ 45,278 $ 54,840 Preferred stock dividend requirements 3,777 - Adjustments to preferred stock dividends to state on a pre-income tax basis - Interest element of rentals charged to income (a) 3,076 3,016 3,225 3,247 3,214 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 40,736 $ 43,038 $ 43,125 $ 48,525 $ 58,054 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 2.11 2.53 2.02 3.90 3.70 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
